Citation Nr: 1146964	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-03 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Augusta, Maine.  The claim was subsequently transferred to the Detroit, Michigan RO.  

In November 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in March 2008, when the Board remanded the matter for a Board hearing.  It was again before the Board in July 2009 when the Board denied the Veteran's claim.  The Veteran appealed the July 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in March 2010, the Court vacated the Board's July 2009 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  This matter was again before the Board in October 2010, when the Board denied the Veteran's claim.  The Veteran appealed the October 2010 Board decision to the Court.  In an Order dated in June 2011, the Court vacated the Board's October 2010 decision and remanded the case to the Board for development consistent with a JMR.  

In October 2011, the Veteran's representative submitted additional evidence, with a waiver of regional office consideration, and a request that the Board proceed with adjudication.

The Court has indicated that a distinction must be made between a Veteran's dissatisfaction with an initial rating assigned following a grant of service connection (so-called "original ratings"), and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question currently before the Board was placed in appellate status by a notice of disagreement expressing dissatisfaction with an original rating assignment, analysis of the issue requires consideration of the rating to be assigned effective from the date of award of service connection for the claim.

The Board notes that the issue of TDIU was remanded by the Board in October 2010 and will not be discussed in this opinion.


FINDINGS OF FACT

1.  From December 20, 2006 through September 10, 2007, the Veteran's PTSD has been manifested by complaints of sleep disturbances, depression, anxiety, nightmares, and isolation, productive of no worse than moderate occupation and social impairment comparable to reduced reliability and productivity. 

2.  The evidence reflects that from September 11, 2007, the Veteran's symptoms were manifested by an increase in anxiety, with severe symptoms of sleep disturbance, depression, anxiety, nightmares, and isolation, productive of occupation and social impairment with deficiencies in most areas. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation of 50 percent, and no higher, for PTSD from December 20, 2006 through September 10, 2007 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for entitlement to an initial evaluation of 70 percent and no higher for PTSD from September 11, 2007 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for service connection, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim.  

In correspondence to the Veteran in February 2007, VA informed the Veteran of what evidence was required to substantiate his claim, of the reasons for the prior denial of entitlement to service connection for PTSD, of his and VA's respective duties for obtaining evidence, and that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  

Because the May 2007 rating decision granted the Veteran's claim for service connection for PTSD, such claim is now substantiated.  His filing of a notice of disagreement as to the rating assignment for PTSD in the May 2007 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The November 2007 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant DC for rating PTSD, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  

Duty to assist

With regard to the duty to assist, the claims file contains VA and private examination and treatment records, the statements of the Veteran's spouse and acquaintances, and the statements of the Veteran, to include his testimony at a Board hearing.  The Board concludes that the Veteran has not identified further evidence not already of record.  

The record reflects that the Veteran is in receipt of Social Security Administration (SSA) benefits.  No such records are associated with the claims file.  The Board finds that remand to obtain any SSA records is not warranted.  The record reflects that the Veteran reported that he began receiving Social Security benefits at the age of 62.  In addition, the November 2008 Board hearing transcript and the December 2010 VA examination report reflect that Veteran was in receipt of SSA benefits due to age, not disability.  As the evidence is against a finding that there are SSA records pertinent to the Veteran's PTSD disability, a remand to obtain SSA records would serve no useful basis.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).   

VA examinations and clinical opinions with respect to the issue on appeal were obtained in March 2007, May 2008, and December 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case are more than adequate, as they are predicated on a reading of the pertinent medical records, clinical interviews with the Veteran, and psychological testing.  The reports of the VA examinations provide findings relevant to the criteria for rating the disability at issue, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal criteria

Disability evaluations- in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or where the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating)  - Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

30 percent-- Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9411.

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  A GAF score of 31 to 40 indicates the examinee some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work)

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF Scores. See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record. 

Words such as "mild", "slight", "moderate" and "serious" are not defined in VA's Schedule for Rating Disabilities [or in the DSM-IV]. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just". 38 C.F.R. § 4.6 (2011).  It should also be noted that use of such terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue. See 38 C.F.R. §§ 4.2, 4.6 (2011). 

Factual Background

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claim.

Service connection has been established for PTSD with an initial evaluation of 30 percent assigned, effective from December 20, 2006.

An October 2006 private report from T.C., a licensed social worker, reflects that the Veteran is happy with his current wife, experiences some depression, flashbacks, and sleeping difficulties, socializes by walking, reading, and doing art work, and is very involved in fitness.  It was noted that his appearance was normal and appropriate.  He was oriented times three.  He had extreme anxiety, there was no deficit in cognitive functioning, and the Veteran was not dangerous to himself or others.  The examiner assigned a GAF score of 55.

A March 2007 VA examination report reflects no evidence of florid psychosis.  The Veteran's thought processes were logical, coherent and organized.  The Veteran denied suicidal or homicidal ideation.  He demonstrated an entirely unremarkable mental status examination upon formal testing.  He had excellent reality accuracy and orientation, immediate and short-term recall, attention and concentration, calculation ability, abstract thinking, social judgment, capacity to perceive the similarities between two concepts and general fund of information.  He was anxious at points during the evaluation interview, and appeared on the verge of tears when speaking about his unsuccessful efforts to rescue his close friend and fellow platoon member during Vietnam.  The examiner found that the Veteran had recurrent recollections of Vietnam combat experiences, periodic nightmares, efforts to avoid thoughts or feelings associated with combat, feelings of detachment or estrangement from others, and a restricted range of affect.  He endorsed persistent symptoms of increased arousal including difficulty falling or staying asleep, irritability or outbursts of anger, and hypervigilance.  

The report further reflects that the Veteran was on medication for his PTSD, and was undergoing individual and group therapy.  The examiner noted that the Veteran's PTSD has produced moderate impairment in his social and vocational functioning.  It was noted that he had experienced panic attacks since September 11, 2001, had difficulty being exposed to Iraq conflict information, and had few close friends or confidents other than a fellow Vietnam buddy with whom he socialized with on a once monthly basis.  He had been married since 1997.  The March 2007 VA examiner assigned a GAF score of 59.  A GAF score of 59 indicates that the Veteran examinee had moderate symptoms or moderate difficulty in social, occupational, or school functioning.  It was further noted that the Veteran lifts weights four mornings a week, walks the dog four miles, does most of the housework while his wife attends school or works, runs the errands for his home, cleans the house, cooks, does the snow shoveling and other basic household tasks, and works six to eight hours a day painting. 

A May 2007 VA psychiatrist assigned a GAF score of 60 based on the Veteran's symptoms.  He was alert, oriented times three, and his speech was clear, concise, and organized.  He had some anxiety.  The examiner noted an increase in medication due to "mild exacerbations."

A September 11, 2007 VA medical record reflects that the Veteran was alert, oriented times three, fit appearing, and presented with a mildly to moderately anxious mood, some mild to moderate dysphoria.  His affect was broad, his speech was clear, concise, and organized.  His content was focused on continued increase in depressive syptomatology related to the thought of oncoming weather.  He also noted a significant increase in anxiety concerning his VA disability appeal.  The Veteran did not voice homicidal, suicidal, or assaultive ideation or intent.  He complained of increased startles, and occasional decrease in sleep.  The examiner recommended an increase in medication; however, subsequent records reflect that the Veteran decided against such an increase at that time.  

An October 2007 VA medical record reflects that the Veteran reported having had a significant panic attack with dissociative symptom at a local grocery store.  The examiner noted that the Veteran was alert, oriented times three, neat, clean and well groomed.  His mood was affable, his affect broad, his speech clear, concise, and appropriate.  There was an underlying tone of anxiety consistent with exacerbation of symptoms.  The examiner recommended, after a discussing with the Veteran, cross titration of medication. 

A November 2007 private report from T.C, a licensed medical social worker, reflects that the Veteran experiences anxiety and was currently on medication.  He reported acute racing of thoughts, difficulty focusing on tasks and therefore, poor task completion, and panic attacks which occur at least two to four times a week.  It was also noted that he had poor attention and concentration that acutely impairs his short term and long term memory.  The social worker noted that the Veteran had low motivation, and depressed and anxious moods.  The social worker noted that he had given the Veteran a GAF score of 55 in October of 2006, but that he now found him to have a current GAF of 49.  A GAF score of 49 indicates that the Veteran has serious symptoms or a serious impairment in social, occupational, or school functioning.  The examiner noted that the Veteran had difficulty focusing on task and thus poor task completion, and that he has poor attention, and poor concentration but did not note whether this was self-reported by the Veteran or the opinion of the examiner based on actual testing. 

A February 2008 letter from T.C., a social worker, referenced a psychotherapy progress note of evaluation of the Veteran that same day, for the purposes of exploring his compulsive behaviors.  The psychotherapy progress note indicated that manifestations of his clinical status were that his mood was slightly anxious, his affect was constricted, his cognition was much improved from mind racing and obsessive thoughts, and that his behavior was engaged.  In his February 2008 letter, T.C. summarized that it had been very evident that the Veteran's hyper vigilance had acutely curtailed his occupational and interpersonal relations throughout his entire life.  He noted that the Veteran's hyper vigilance had curtailed his past work history, as it did not allow the patience and attention necessary to deal with interpersonal issues.  T.C. also opined that the Veteran had been in a survival mode most of his life which limited his creativity and insight in his art work.  It was noted that the Veteran's panic attacks had subsided since the last two months, and that his suicidal ideation had improved, although it had been quite acute during those same months.  T.C. opined that the Veteran's weight lifting was obsessional behavior.  (See February 28, 2008 progress note).  (This opinion differs from the October 2011 private opinion of M.C., who states that he detected no evidence of obsessive compulsive personality disorder or obsessive-compulsive disorder and such a statement is "completely erroneous" with no evidence of any such diagnosis and no evidence to support it.)

A March 2008 VA treatment note also referenced the Veteran admitted to past intense suicidal ideations.  

A May 15, 2008 VA examination report reflects that the Veteran's speech was clear and understandable.  His appearance and dress reflected good personal care and hygiene.  The Veteran denied suicidal or homicidal ideation.  He stated that he had experienced no suicidal ideations since he "got involved with" his current wife.  The Board notes that the evidence of record reflects that the Veteran met his wife in approximately 1991 or 1992 and married her in 1997.  Thus, according to his statement in May 2008, he had not experienced a suicidal ideation in more than a decade.  The examiner found no evidence of florid psychosis, hallucinations, delusions, or loosening of associations.  The Veteran did not appear to be markedly depressed or anxious.  He had a "slight decrease" in his short-term recall, but otherwise, had excellent reality accuracy and orientation, immediate recall, attention and concentration, calculation ability, abstract thinking, capacity to perceive similarities/differences between two concepts, social judgment, and a general fund of information.  The May 2008 VA examiner found that there "has been a slight decrease in the Veteran's overall functioning since his last VA examination, particularly during the early and late fall of the 2007.  The Veteran reported a regression in his status involving increased symptoms of dysphoria, panic and anxiety beginning in the early fall of 2007.  After a panic anxiety attack with dissociative symptoms, the Veteran's physician recommended a discontinuation of a medication, and the start of a new medication.  It was noted that there was an overall improvement in his psychological status since that time.  There was no evidence of intermittently illogical speech or recent impaired impulse control, spatial disorientation or neglect of personal appearance and hygiene.

The May 2008 VA examiner found that the Veteran had a moderate level of impairment of overall functioning.  It was noted that he did household tasks, such as dishes, vacuuming, snow shoveling, and grass mowing.  He also traveled on a daily basis to a local post office, walked the family dog daily, and worked out by lifting weights at a local high school several times a week.  The Veteran painted and had entered his paintings in a local art show.  The VA examiner assigned a GAF score of 59.  As noted above, a GAF score of 59 indicates that the Veteran examinee had moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

In testimony at a personal hearing before the undersigned in November 2008, the Veteran testified that he had thought about suicide the previous fall season (See Board hearing transcript, page 17.)

January, February, March, April, and May 2009 VA records reflect that the Veteran denied current suicidal or homicidal ideation or intent, he was an appropriate and insightful PTSD group therapy member, he was benefitting from group therapy, and he was thinking clear without distortion, although he remained depressed with flattened affect.  He was motivated to continue with his current treatment.  His mood was anxious but his thought content was within normal limits and his thought process was logical and goal directed with fair to good insight and judgment.  There were no hallucinations or delusions.  The Veteran noted that he was working on anger issues.  In April 2009, the Veteran reported that it was hard for him to concentrate and that his painting was not going well.  

A June 4, 2009 VA record reflects that the social worker assigned a GAF score of 47.  It was noted that the Veteran requested to take a break from his CPT (cognitive processing therapy) in June 2009 because his PTSD symptoms had increased significantly, which the Veteran attributed to his CPT.  

In a June 26, 2009 record, the social worker assigned a GAF score of 47.  She also noted that the Veteran's memory was grossly intact, his judgment was fair, his insight was fair, and his thought process was linear.  No delusions were identified, the Veteran denied hallucinations, and there was no suicidality.  The examiner found that the Veteran's social functioning is severely impaired as exhibited by the Veteran's self-report of social withdrawal and significant social discomfort.  She also noted that his occupational functioning is severely impaired as evidenced by the fact that he was  "not able to work due to PTSD."  She noted that his mood was depressed and anxious, his attitude was polite and cooperative, his affect was blunt, his speech was slightly soft, but generally within normal limits, and he was fully oriented.  (The Board notes that the JMR refers to this as a June 29, 2009 VA record and the Veteran's Attorney's October 2011 correspondence refers to it as a June 26, 2009 record; regardless of the date, the Board has considered the opinions.) 

An August 25, 2009 VA record reflects that the Veteran reported he had a history of, and currently severe, impairment in the areas of social and occupational functioning.  He cited a history of, and current, social detachment and isolation with the exception of attending biweekly PTSD meetings and having one friend.  He described a history of quitting nearly every job he had held due to anger, and other PTSD-related symptoms.  He had been married to his third wife for 12 years, although they had been together since 1992.  The Veteran reported that he keeps busy all day to avoid thinking about Vietnam.  The social worker assigned a GAF score of 41.

October 2009 VA records reflect that the Veteran was very stressed and preoccupied with the status of his VA disability claim.  It was noted that he experienced an increase in PTSD symptoms and his overall functioning was poor. 

A December 29, 2009 VA record reflects that the Veteran's social functioning was profoundly impaired as exhibited by the Veteran's self report of social detachment and isolation.  The Veteran's occupational functioning was characterized as severely impaired as evidenced by the fact that he was not currently employed, and has a history of an inability to maintain steady employment due to PTSD.  A GAF score of 40 was assigned.

A January 27, 2010 VA psychiatry note reflects that the Veteran reported that he "hasn't had a day without flashbacks" and "ultimately has found himself emotionally unable to sustain employment of substance and finds his relationship with his wife difficult to enjoy fully due to anxiety and preoccupation with his low self opinion."  The examiner noted that the Veteran was neatly dressed and groomed, he denied suicidal plans, his thinking was logical and organized.  His judgment was limited by a narrow field of interest.  He continued to be anxious about the status of his disability claim. 

January, February, March, and May 2010 VA records reflect that the Veteran was casually attired, cooperative, with fair attention and concentration.  His mood was anxious, depressed, and dysphoric, his affect was blunt.  His speech was within normal limits and his thought process was linear.  His insight and judgment were fair. 

A June 10, 2010 VA telemental health record reflects that the Veteran is struggling with severe anxiety.  The examiner noted that the Veteran seemed preoccupied with the status of his appeal for his disability claim.  He was pleasant, well dressed, and groomed.  He had normal thought process, good judgment, and good insight.  The Veteran reported that he has thoughts of suicide from time to time, but no plans.

A June 30, 2010 VA telemental health record reflects that the Veteran continues to be very socially avoidant, but he does go to the gym and run errands.  

July 2010 VA records reflect that the Veteran sought treatment for what the Veteran described as "pure panic" although he could not describe any specific triggers.  

A July 9, 2010 mental health treatment record reflects that the Veteran's social functioning is several impaired by the Veteran's self-reported history.  The note also reflects that the Veteran's occupational history is profoundly impaired as evidenced by his unsuccessful job attempts.  A GAF score of 42 was assigned.

A November 9, 2010 VA record reflects that the Veteran remained depressed, was not sure of the purpose in life, and reported that he was quite anxious.  It was noted that he was benefitting from group therapy 

A November 23, 2010 VA record reflects that the Veteran preferred just being with his wife rather than around a lot of people.  He noted that it is "not too bad" if it is just family.  He actively participated in group process, stayed focused and on task.  He reported that his anxiety was better, though he remains depressed and avoided.  He denied suicidal ideas or other high risk factors.  

A November 24, 2010 VA record reflects that the Veteran had been anxious about his disability claim and his wife's job funding.  He reported that he had previously sought attention at an ER for possible cardiac or psychological problems, and a physician made "good suggestions" regarding this use of medication.  (See May 2008 VA examination report.)  He reported that he still suffers from chronic anxiety and depression.  He was neatly dressed and groomed.  His mood was anxious and dysphoric, his affect was anxious.  He denied suicidal plans.  His thinking was logical but somewhat focused on his disability claim.  His judgment and insight were reduced.  

A December 7, 2010 VA record reflects that the Veteran reported that he and his wife have very few difficulties in their relationship.  He reported that he never yells at her because she does not deserve it.  If he does get angry at his wife, he isolates himself.  During the group session, he was on task, and appropriate.  

A December 10, 2010 VA record reflects that the Veteran was casually dressed, appropriate for the season and situation.  His demeanor was polite and cooperative.  His eye contact, attention, focus, insight, and judgment were fair.  His speech was of normal rate, rhythm and tone.  His thinking was void of any psychotic features or processes.  His mood was dysphoric.  His affect was blunt.  The Veteran continued to report anxiety, intrusive thoughts, hyper vigilance, and avoidance issues.  

A December 2010 VA examination report reflects that the Veteran's speech was unremarkable, clear, and coherent.  His general appearance was clean.  His affect was normal, his attitude toward the examiner was cooperative and attentive.  The Veteran indicated concentration problems; however, the examiner opined that "on description these are difficulties initiating undesired tasks."  The Veteran was intact to person, time, and place, his thought process was unremarkable, he had no delusions, his intelligence was average, his insight and judgment were normal in that he understood that he had a problem and he understood the outcome of behavior.  He had chronic restless sleep, with some improvement with medication.  He had no hallucinations, and no inappropriate behavior.  His obsessive/ritualistic behavior was exercising four times a week related to managing anxiety and maintaining sense of personal self-sufficiency and ability to protect himself.  The Veteran reported panic attacks, but did not meet the criteria for "formal panic attacks" according to the examiner.  Rather, the examiner found the Veteran to have elevated anxiety at times.  There was no presence of homicidal thoughts.  With regard to suicidal ideation, the Veteran reported transient thoughts of suicide without significant distress or impairment, and without intent or plan.  He also indicated no such thoughts since the last examination.  His extent of impulse control was fair, he had no episodes of violence, and he was able to maintain minimum personal hygiene.  His PTSD had no effect on daily living of household chores, toileting, grooming, self-feeding, bathing, dressing, or engaging in sports/exercise.  It caused a slight affect on shopping and traveling, and a moderate affect on driving and other recreational activities.  The Veteran indicated difficulty in being in crowds due to anxiety/hypervigilance.  It was noted that the Veteran's mental status appears consistent with prior examinations.  There was some increased anxiety attacks reported, which noted to coincide with receiving disappointing information related to his disability claim.  His remote, recent, and immediate memory was normal.  Any memory problems reported were indicated as related to periods of elevated anxiety and were noted to be mild and transient.  The examiner found that the Veteran's panic and strong depressive reactions are primarily associated with frustration with the disability process and when he received negative results regarding his disability appeal.  

The December 2010 VA examiner found that there was some moderate symptom exaggeration indicated on testing which reflects some amplification of difficulties.  The examiner noted that the Veteran's testing scores reflect likely exaggerated symptoms because the Veteran's behavioral functioning is significant better than test scores would suggest.  The examiner found that the severity of the PTSD symptoms on psychometric data was moderate.  The December 2010 VA examiner assigned a GAF score of 55 specifically due to PTSD, with a GAF score of 50 due to PTSD and depressive disorder.  The examiner noted that the Veteran's depressive rumination is a significant inhabitant to his daily function and this rumination cannot be solely explained by PTSD.  The examiner further noted that there was no evidence of cognitive difficulties that would impede work capacity (intact reasoning and abstraction, intact analytical skills, no significant concentration or memory problems, able to learn, and follow directions).  His episodic severe anxiety attack and depressive episodes resulted in periods of inactivity.  Outside of these periods, he experiences problems with depressive rumination that increases his distractions, thought not such that he is unable to complete routine tasks and activities.  His social discomfort would impede work where high levels of social engagement were involved.   

A February 17, 2011 VA record reflects that the Veteran that he continues to fret and ruminate about his disability claim.  He followed a strict regimen of daily exercise, caring for the house, and doing yard work.  He reported that he spends as much time outside as possible to avoid social contact.  He reported that he could not concentrate on his artwork, sleeps in a chair to avoid violent movements against his wife while sleeping, and denied severe preoccupation with suicide.  The examiner found that the Veteran looked anxious and drawn.  His thinking was reality based with no distortion of perception noted.  His judgment and insight were reduced.  He was pleasant, and neatly dressed and groomed.   

An April 21, 2011 VA record reflects that the Veteran reported daily flashbacks.  He exercised intensely to cope with anxiety, and was diligent about going to PTSD veteran group meetings. 

The most recent clinical evidence of record is an October 2011 private report by Dr. M.C.  Dr. M.C. assigned a GAF score of 35.  Dr. M.C. states that the Veteran is completely socially isolated, not able to consistently manage basic day to day tasks, not successful in any occupational involvement, estranged from the most basic aspects societal interaction, has been unable to function in any type of reasonable setting since 1996, is completely socially isolated, and has been unable to function effectively in a job environment since separation from service. (See page 4 of report.)  Dr. M.C. also stated that the Veteran has had a GAF score which has never risen above 40 since active duty service. (See page 5 of report.) 

Analysis

The Board is mindful that staged ratings are appropriate in some situations.  In this regard, the Veteran's representative has contended that a higher staged rating is warranted for the fall of 2007.  The Board will first discuss the Veteran's disability rating prior to September 11, 2007.  

Prior to September 11, 2007

As noted above, the Veteran was noted to be anxious, had sleep disturbances, flashbacks, and periods of depression and hyper vigilance (October 2006, March 2007, and May 2007), however, he was also noted to be have a logical coherent and organized thought process (March 2007), and was alert, oriented times three, with clear, concise, and organized speech (October 2006 and May 2007) and no deficiency in cognitive functioning (October 2006).  The March 2007 VA examiner reported that the Veteran denied suicidal or homicidal ideation.  Importantly, the examiner opined that the Veteran had excellent reality accuracy and orientation, immediate and short-term recall, attention and concentration, calculation ability, abstract thinking, social judgment, capacity to perceive the similarities between two concepts and general fund of information.  The examiner noted that the Veteran's PTSD has produced moderate impairment in his social and vocational functioning.   The March 2007 VA examiner's assignment of a GAF score of 59 was supported by the evidence that the Veteran lifts weights four mornings a week, walks the dog four miles, does most of the housework while his wife attends school or works, runs the errands for his home, cleans the house, cooks, does the snow shoveling and other basic household tasks, and works six to eight hours a day painting.  The score was also consistent with the May 2007 GAF score of 60. 

Based on the foregoing, the Board finds that an evaluation of 50 percent, and no higher, is warranted for the time period on appeal from December 20, 2006 through September 10, 2007.  A 50 percent rating encompasses the Veteran's symptoms of sleep disturbances, depression, anxiety, and isolation.  The evidence reflects that he does not have speech intermittently illogical, obscure, or irrelevant, impaired impulse control with violence, spatial disorientation, neglect of personal appearance and hygiene, flattened affect, circumstantial, circumlocutory, or stereotyped speech, impaired abstract thinking, gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or to others, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, or obsessive rituals which interfere with routine activities.  Although the Veteran exercised frequently, the evidence does not reflect that it interfered with daily activities.  In addition, although the Veteran testified that he had thought about suicide, he consistently denied suicidal plans and there is no evidence of physical violence to other.  Moreover, he has been able to maintain a relationship, his marriage, which he has described as good. 

From September 11, 2007

The claims file contains numerous clinical reports since September 11, 2007.  The Board has considered all of the evidence of record, and finds that the evidence reflects that a 70 percent evaluation, and no higher, is warranted from September 11, 2007.  The reports generally reflect that the Veteran had increased anxiety beginning in the fall of 2007.  However, they also reflect that the Veteran, for the vast majority of the time, was consistently oriented times three, neat, clean and well groomed.  The evidence does not reflect gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disoriented to time or place, or memory loss of names of close relatives, own occupation, or own name. 

The Board acknowledges that for the rating period from September 11, 2007, the medical reports of record reflect complaints of, and clinical findings of, social avoidance, suicidal thoughts, panic attacks, increased anxiety, social functioning which is severely impaired, occupational functioning which is profoundly impaired, and an emotional inability to sustain employment of substance.  (See for example November 8, 2007, October 2, 2008, August 25, 2009, June 26, 2009, December 29, 2009, January 27, 2010, June 10, 2010, June 30, 2010, July 9, 2010, November 24, 2010, February 17, 2011, April 21, 2011, and October 4, 2011 medical reports.)  However, for the reasons discussed below, the Board finds that such reports do not warrant a rating in excess of 70 percent. 

The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993). There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The Board finds that the May 2008 and December 2010 VA examination reports are the most probative of record for the rating period on appeal as they are supported by the evidence of record, as discussed in further detail below, and contain sufficient rationale.  

The May 2008 VA examiner found that the Veteran had a moderate level of impairment of overall functioning.  It was noted that he did household tasks, such as dishes, vacuuming, snow shoveling, and grass mowing.  He also traveled on a daily basis to a local post office, walked the family dog daily, and worked out by lifting weights at a local high school several times a week.  These activities supportive of the finding that the Veteran's symptoms do not warrant a 100 percent rating. 

The December 2010 VA examiner found that there was some moderate symptom exaggeration indicated on testing which reflects some amplification of difficulties.  The examiner noted that the Veteran's testing scores reflect likely exaggerated symptoms because the Veteran's behavioral functioning is significant better than test scores would suggest.  The examiner found that the severity of the PTSD symptoms on psychometric data was moderate.  

The Board finds that the opinion of Dr. M.C. has less probative value than the VA examination opinions as Dr. M.C.'s opinion is not supported by the evidence of record and is actually contradictory to the evidence of record in some instances.  First, according to the examiner's opinion and definition of a GAF score of 40, the Veteran has been unable to work since 1969.  Such a statement ignores the Veteran's employment history since 1969 of having worked for a bank for approximately four years, owning a printing shop business for approximately 12 years, and having been employed at a print shop or shops for approximately 10 years.  (See October 2006 private report from T.C.)  It, and the February 2008 opinion by T.C,. also ignores the statements of the Veteran's spouse that the Veteran, post service, was an excellent pressman, and a former employer was happy to have him return to work due to his high quality of work.  (See October 2008 statement, page 3.)  Second, the private examiner states that the Veteran has not been able to function in any type of reasonable setting since 1996 and has been completely socially isolated.  The Board finds this is contradictory to the evidence of record which reflects that the Veteran and his current wife have been together approximately 20 years, that she moved in with him in 1991 or 1992, married him in approximately 1997, and that they have what the Veteran describes as a good marriage.  Third, the report also disregards the Veteran's history of supporting his wife and home while his wife worked and attended graduate school.  In addition, Dr. M.C.'s statement that the Veteran is not able to consistently manage basic day to day tasks ignores the evidence of record which reflects that he paints, walks the dog daily, lifts weights several times a week, prepares his breakfast and lunch, does yard work, and completes numerous household tasks.  The Board acknowledges that the time period on appeal does not include the first three decades after the Veteran's separation from service.  Nevertheless, the examiner's characterization of the Veteran's abilities and limitations during that time frame, which the Board finds to be clearly contrary to the evidence of record, diminishes the examiner's credibility as to his opinion of the Veteran's current symptomatology. 

The Veteran's representative has noted several GAF scores in the 40s and statements that the Veteran has significant impairment in occupational and social areas.  (See 2011 JMR.)  The Board has reviewed the Veteran's numerous GAF scores, to include those noted specifically in prior JMRs, and the associated clinical findings with regard to social and occupational impairment.  The Board notes that the majority of GAF scores in the 40s were assigned by a clinical social worker.  While a social worker has some expertise and training in the area of counseling, the Board finds that the expertise is not as extensive as that of a psychiatrist.  In addition, the Board reiterates that the rating schedule does not assign disability percentages based solely on GAF Scores.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.  

In the present claim, a clinical social worker assigned a GAF score in the 40s on several occasions (i.e. June 2009, August 2009, December 2009, and July 2010).  As noted above a GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Although the social worker assigned GAF scores in the 40s, the evidence reflects that the Veteran was neatly groomed, appropriately attired, fully oriented, had a logical and goal-directed thought processes, and had no delusions or hallucinations.  At no point was his speech illogical, obscure, or irrelevant.  Although the Veteran had thought about death on some occasions, he denied any plan, or intent to act on his thoughts.   

The social worker noted that the Veteran's social functioning was severely impaired as exhibited by self reports.  She further noted that his occupational function was profoundly or severely impaired, "as evidenced by lengthy history of unsuccessful job attempts", the fact that he was not currently employed, and his "history of inability to maintain steady employment due to PTSD."  The social worker did not cite specific symptoms such as impaired thought procession, reasoning and abstraction, analytical skills, or inability to learn or follow directions which profoundly impact the Veteran's occupational history; instead, she made a statement that the Veteran's unemployment is evidence that his symptoms affect his employment.  The Board finds that this "lengthy history of unsuccessful job attempts" is not supported by the evidence of record which reflects that the Veteran worked for a bank for approximately four years, owned a printing ship business for approximately 12 years, and was employed at a print shop or shops for approximately 10 years.  (See October 2006 private report from T.C.)  Although the Veteran worked at more than one occupation during the three decades after separation from service and his wife stated he would become upset with his employer, this does not reflect chronic periods unemployment, numerous attempts at different types of occupations, or a lengthy history of numerous dismissals or resignations from employment; all of which could indicate more than reduced reliability and productivity in occupational areas due to PTSD symptoms.  The Veteran's spouse stated that the Veteran quit his job at one point over religious differences concerning "radical conservative publication"; such religious ideology does not reflect that the Veteran's PTSD caused his decision to stop working for his employer.  The Board finds that the Veteran's employment record does not exhibit a "length history of unsuccessful job attempts."  Rather, the evidence of record reflects that the Veteran was able to maintain gainful employment for approximately three decades until approximately 2000, when his "wife encouraged him to establish his own art business."  (See March 2007 VA examination report).  In addition, the Veteran's spouse has noted that the Veteran's quality of work is "unmatched" and a prior employer was happy to have him return to work due to his "excellent" work.  (See October 2008 letter, page 3.)

The Board acknowledges the statement that the Veteran has severe panic attacks as often as "two to four times a week" (See November 8, 2007 T.C. record) and the attorney's statement that the Veteran had a panic attack "which became so severe that he was hospitalized in November 2010 'for symptoms that the local PCP thought might also be of cardiac origin' but were later determined to be psychological mostly."  With regard to the November 2010 incident, the Veteran's spouse stated that the Veteran was suffering from "survivor's guilt."  While, the Veteran reports panic attacks, the December 2010 examiner noted that there are not "clinical panic attacks".  

The VA examination opinions are consistent in that the Veteran's PTSD was varying degrees of moderate in severity from March 2007 through December 2010; moreover, even if the Veteran did have panic attacks more than once a week, he does not have symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  (The example provided by the spouse regarding memory loss was apparently due to the Veteran's confusion over "wireless" telephone service according to the spouse).  Moreover, his current marriage of 14 years which he had described as "very good" is evidence that he can maintain a social relationship.  

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he experienced certain symptoms or had difficulty with social or occupational functioning. See, e.g., Layno v. Brown,6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  The Board has considered the statements of the VA examiners, the private social worker, T.C., (who has opined that the Veteran has an anxiety disorder with acute obsessive thoughts about his claim, works out lifting weights to an obsessive degree, and is hyper vigilant), the private examiner, M.C. (who found the Veteran 100 percent disabled due to PTSD), and the statements of the Veteran's spouse and his neighbors, which reflect that the Veteran isolates himself from others.  The Veteran's spouse also provided evidence that the Veteran is distracted, is frustrated and angry at times, has memory problems, has panic and anxiety (to include treatment at the emergency room), has difficulty with his painting business, has rage at his artwork, and had ideology differences and anger issues at work.  The Board has also considered the opinion of the December 2010 VA examiner that the Veteran likely exaggerated his symptoms.  

The evidence reflects that the Veteran does not have continuous or chronic suicidal ideation with plans to act.  A February 2008 report from T.C. notes that the Veteran's suicide ideation had been quite acute during the previous two months, but noted that it had improved.  (The Board notes that the 2010 JMR reflects that this was written by Dr. Holzgang; however, a review of the actual correspondence reflects that it was written by social worker T.C., and that Dr. Holzgang's name appears on the letterhead as the director of the health service system.)  This report also reflects that T.C. was not totally familiar, or accurate, with the Veteran's case, as he noted that the Veteran was feeling inadequate about not being able to help his girlfriend financially as she struggled with getting her PhD.  The Board notes that at time, the Veteran had been married for more than 10 years and it was his wife who was attempting to get her degree.)  

A March 2008 VA treatment note reflects that the Veteran had admitted to past intense suicidal ideation; however, the clinical record does not contain any indication of intent or plan at that time.  The March 2007 and May 2008 VA examination reports reflect that the Veteran denied suicidal or homicidal ideation.  The Veteran testified at the November 2008 Board hearing that he had thought about suicide; the clinical record is negative for any intent or plan.  An October 2007 VA record reflects that the Veteran continued to endorse suicidal ideation but would "never" act on these thoughts because of the impact on his wife.  (See also November 2009 VA medical record that Veteran would not act on his thought due to the deterrent of his wife.)  In a May 2010 VA outpatient record, the Veteran denied suicidal or homicidal ideation, intent or plan.  In June 2010, he was reported to be a low risk for suicide.  The July 2010 VA psychotherapy note indicates that the Veteran indicated that he wanted to "just die" if he had to continue feeling the way that he did; however, the medical reports demonstrate that he has consistently denied any suicidal plan or intent to act on his thoughts and he did not have a history of suicide attempts.  The December 2010 VA examination report reflects that the Veteran reported transient thoughts of suicide without significant distress or impairment, and without intent or plan.  He also indicated no such thoughts since the last examination.  There is no evidence that the Veteran had any suicidal plans.

The Board finds that the evidence of record, as described above, reflects that the Veteran's symptoms warrant a 50 percent, and no higher, rating prior to September 11, 2007, and a 70 percent, and no higher, rating from September 11, 2007.  In evaluating the Veteran's disability, the Board has considered not only the GAF scores, but also the clinical findings as supported by the record, and the lay statements. 

The staged ratings reflect the Veteran's report of an increase in symptoms and a change in medication in the fall of 2007.  They also consider the May 2008 VA report which reflects that a GAF score of 59, and that the Veteran's symptoms had improved as evidenced by, among other things, that he did household tasks (dishes, vacuuming, snow shoveling, and grass mowing), painted, traveled on a daily basis to a local post office, walked the family dog daily, and worked out by lifting weights at a local high school several times a week.  The stage ratings also reflect the Veteran's report of an increase in symptoms in June 2009.  The Board has given the benefit of the doubt to the Veteran in awarding the above evaluations. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board is mindful of the differing opinions with regard to the Veteran's social and occupational functioning and PTSD symptoms.  The Board has considered all of the clinical records and reports, both private and VA, to include those noted in the JMRs, and those noted by the Veteran's attorney in his correspondence.  The Board has also considered the lay statements of the Veteran, his spouse, and his neighbors.  The Board has considered the qualifications of the examiners, their clinical findings, and whether their opinions are supported by a proper rationale and the evidence of record.  The Board finds that the evidence of record supports the staged ratings as noted above.  The Board finds that the VA examination opinions are the most probative based on the examiner experience, rationale, testing, and thoroughness of records review.

Extra schedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2011). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected disability.  The evidence reflects that the Veteran has social and occupational impairment; such difficulties are considered in the rating criteria.  Moreover, the Veteran's numerous complaints such as anxiety, depression, sleep difficulties, and panic also considered in the rating criteria.  Therefore, a further analysis under Thun is not warranted.  


ORDER

Entitlement to an initial staged rating of 50 percent, and no higher, for PTSD prior to September 11, 2007 is granted. 

Entitlement to an initial staged rating of 70 percent, and no higher, for PTSD from September 11, 2007 is granted. 




____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


